Citation Nr: 1809242	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a lung disorder, to include emphysema.

2. Entitlement to service connection for residuals of a right hand injury.

3. Entitlement to service connection for a prostate disability, to include prostate cancer, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to October 1952.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over these matters now resides with the Newark, New Jersey RO.

In June 2010, the Veteran testified at a travel Board hearing before the undersigned at the Newark RO.  A transcript of that hearing is of record.

The Board previously remanded these claims in September 2010 and February 2016 for additional development.  Such development has been completed and these matters are returned to the Board for further consideration.  

The Board notes that the Veteran was previously represented by the National Association of County Veterans Service Officers.  In December 2016, the Veteran submitted a VA Form 21-22a in favor of John P. Dorrity, an Agent at the Ocean County Veterans Service Bureau (thereby revoking the power of attorney of the National Association of County Veterans Service Officers).  See 38 C.F.R. § 14.631(f)(1)(2017).  The Board recognizes the change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for residuals of a right hand injury and entitlement to service connection for a prostate disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lung disorder did not originate in service, was not manifest within one year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in August 2007.

The Board also finds the duty to assist requirements have been fulfilled.  In a February 2016 decision, the Board remanded the claim for additional development, specifically, that the AOJ obtain any outstanding VA treatment records, verify whether the Veteran has ever been in receipt of disability benefits from the Social Security Administration (SSA); and schedule the Veteran for a VA examination to determine the etiology of any diagnosed lung disorder.

Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's February 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Neither the Veteran nor his representation has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

B.  Factual Background and Analysis

The Veteran contends that his lung disorder is related to service.  Specifically, the Veteran asserts that his lung disorder resulted from exposure to diesel fumes, as well as volcanic dust, while working as an electrician stationed in the Marshall Islands during service.

Initially, the Board notes that the Veteran's service treatment records (STRs) were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  While the RO attempted to recreate the Veteran's STRs, only a few pages were obtained, not including the Veteran's separation examination. 

When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an ?adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Post-service private and VA treatment records show a diagnosis of emphysema in the early 1970's, followed by treatment, thereafter, to the present day.  Private treatment records note the Veteran's prolonged history of smoking, between 30 and 40 pack years, and that he quit smoking around 1990.  Mild bronchitic disease is noted in an April 2007 private treatment record, upon which the Veteran's physician stated that the Veteran's exposure in service to volcanic dust ?may" be a contributing component to the Veteran's emphysema.

During his June 2010 Board hearing, the Veteran testified that while stationed in the Marshall Islands during service, he was an electrician and operated diesel generators.  He indicated that the diesel engines were located outside of the tunnels in the pineapple fields, while the radio equipment was located inside the tunnels.  He stated that he was constantly exposed to volcanic dust on the islands, as he slept in a tent where dust would easily pass through each day.  The Veteran indicated that he never complained in service regarding problems with his breathing and that he smoked a ?couple packs a day."  He started treatment for emphysema in the 1970's and towards the end of that decade, he began receiving total disability benefits from his employer, until he turned 62 and began receiving non-disability-related SSA retirement benefits instead.

Pursuant to the Board's February 2016 remand, the Veteran was afforded a VA examination in August 2017 to determine the etiology of his lung disorder.  The examiner diagnosed the Veteran with emphysema, noting its onset in 1973.  The Veteran indicated a history of smoking one pack of cigarettes each day for 30 years.  The examiner noted the Veteran's use of daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The examiner opined that the Veteran's emphysema less likely than not had its onset during active service, to include exposure to diesel exhaust fumes and volcanic ash, nor is his emphysema the result of a disease or injury in service.  The examiner stated that the likelihood of the Veteran developing emphysema from exposure to diesel exhaust fumes or volcanic ash while in service, given his history of smoking one pack of cigarettes per day for 30 years, is very unlikely.  With regard to the Veteran's assertions that his emphysema was caused by exposure to volcanic ash and diesel exhaust fumes in service, the examiner stated that if that were the case, the result would be interstitial lung disease resulting from the inhalation of particulate matter, which the Veteran does not have a diagnosis of.  With regard to the Veteran's private physician's April 2007 statement that exposure to volcanic ash in service might be a contributing factor to his emphysema, the examiner concluded this opinion is merely speculative in nature and that the probability of such exposure causing emphysema would still be less than 50 percent.  The examiner cited to medical literature which establishes that the likelihood of developing emphysema increases based upon how many pack years a person smokes, and that a person with a history of 40 or more pack years of smoking has an extremely high likelihood of developing emphysema.

After consideration of the entire record and the relevant law, the Board finds that service connection for a lung disorder, to include emphysema, is not warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110 (2012); Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran's post-service VA treatment records, as well as the August 2017 VA examiner, diagnosis him with emphysema, beginning in 1973.  Thus, the Veteran meets the threshold criterion for service connection of a current disability, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.
The Board finds that the Veteran's emphysema did not manifest during service or within one year thereafter.  Of the Veteran's available STRs, there is no indication of emphysema, nor does the Veteran assert that he was diagnosed with emphysema, or experienced symptoms of emphysema, during active service.   Additionally, the evidence does not indicate the Veteran's emphysema manifested within one year of discharge.  Post-service private treatment records do not reflect a diagnosis of emphysema until the early 1970's, approximately 20 years after separation from service.  Thus, the Board finds that the Veteran's emphysema did not have its onset during active service or within one year from separation from service.

Turning next to whether the Veteran's emphysema is related to his exposure in service to diesel exhaust fumes and volcanic dust, the Board finds the August 2017 VA examiner's opinion to be the most probative evidence of record.  The examiner confirmed a diagnosis of emphysema and opined that, based on a review of the medical evidence of record, it was less likely than not that the Veteran's emphysema was incurred in or caused by an in-service injury, event, or illness, to include exposure to diesel exhaust fumes and volcanic ash.  The examiner reasoned that such exposure in service would more likely contribute to the development of interstitial lung disease as a result of inhaling diesel exhaust fumes and volcanic ash, for which the Veteran does not have a diagnosis of.  Further, the examiner opined that the Veteran's lengthy history of smoking, specifically, between 30 to 40 pack years, more likely contributed to his development of emphysema.  Although the Veteran's private physician opined in April 2007 that the Veteran's exposure to volcanic ash during service might be a contributing factor to the development of his emphysema, the August 2017 examiner found this opinion to be speculative in nature and not suggestive of a probability of at least 50 percent.  Based on the record, the examiner found that the weight of the medical evidence was against a nexus between the Veteran's emphysema and service.

The Board acknowledges the positive nexus opinion offered by Dr. J. L. in April 2007.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective, supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Despite the April 2007 positive opinion provided by Dr. J. L., the Board finds that this opinion is speculative in nature and lacks adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

In contrast, the August 2017 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.  Therefore, the August 2017 VA examination report holds the most probative weight.

The Board recognizes the Veteran's statements linking his emphysema to service. The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (?ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of a lung disorder requires more than a layperson can be expected to competently address.  In this case, the etiology of emphysema is a complex medical question that is not within the competence of a lay person and requires medical expertise.  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis. Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical opinion of record.  As such, the Board finds that direct service connection is not warranted.

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a lung disorder, to include emphysema.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a lung disorder, to include emphysema, is denied.


REMAND

In its February 2016 decision, the Board remanded the issues of entitlement to service connection for residuals of a right hand injury and entitlement to service connection for a prostate disability, to include as due to ionizing radiation exposure during service, for further development, to include:  (1)  obtaining all outstanding VA treatment records, specifically, records from Philadelphia/Fort Dix VA Medical Center records and East Orange VA Medical Center; (2) obtaining an independent dose estimate from the VA Under Secretary for Health, and thereafter, referring the matter to the Under Secretary for Benefits for further consideration, if and only if, it is determined that the Veteran was exposed to ionizing radiation; and (3) scheduling the Veteran for a VA examination to determine the etiology of any current prostate disability, if and only if, a review of available treatment records reflect that the Veteran has a current prostate disability; and (4) issuing a supplemental statement of the case.  The Board notes that there has been substantial compliance with most of the remand directives, with the exception of obtaining an independent radiation dose estimate from the VA Under Secretary for Health concerning the Veteran's presence in the Marshall Islands between 1950 and 1951, as well as scheduling the Veteran for a VA examination to determine the etiology of any current prostate disability, to include residuals thereof.

With regard to the Veteran's claim for service connection for a prostate disability, to include exposure to ionizing radiation, 38 C.F.R. § 3.311(a)(1) requires that "an assessment will be made as to the size and nature of the radiation dose or doses." Also applicable to the Veteran's claim, 38 C.F.R. § 3.311(a)(2)(iii) provides that the Under Secretary for Health ?will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies."  As such, a dose estimate from the VA Under Secretary for Health must be obtained. 

Here, while a Radiation Dose Assessment Report was prepared by the Defense Threat Reduction Agency (DTRA) in December 2013, to date, DTRA's report has yet to be forwarded to VA's Under Secretary for Health for the preparation of a dose estimate in accordance with 38 C.F.R. § 3.311 (2017), as well as the Board's 2010 and 2016 remand directives.  A remand is necessary to obtain this estimate from VA's Under Secretary for Health.

Additionally, pursuant to the Board's February 2016 remand directives, the Veteran should be afforded a VA examination to determine the etiology of any current prostate disability.  As VA treatment records from 2016 to 2017 were obtained and associated with the Veteran's claim file, reflecting a February 2017 record noting prostate cancer on the Veteran's active list of problems, as well as a March 2017 record noting elevated prostate levels suggestive of a reoccurrence of prostate cancer, on remand, the Veteran should be scheduled for a VA examination to determine the etiology of any currently diagnosed prostate disability.

With regard to the Veteran's claim for service connection for a right hand disability, the Veteran was afforded a VA examination in December 2010.  The examiner noted a small mallet deformity over the Veteran's right little finger and diagnosed the Veteran with status post old trauma to the right hand and degenerative changes to the right hand.  Despite the Veteran's report that he broke his right little finger in service, as well as the examiner's finding of a small mallet deformity on the Veteran's right little finger, the examiner stated that he is unable to opine as to the etiology of the Veteran's current hand disability, as to do so would be mere speculation based on the fact that he is unable to determine what type of injuries or deformities were present in the Veteran's right hand prior to the onset of degenerative joint disease.  The Board finds this opinion to be inadequate, as the examiner found a small mallet deformity on the Veteran's right little finger during examination but only considered the Veteran's diagnosis of degenerative joint disease when determining whether an opinion could be rendered in regard to direct service connection.  On remand, an addendum opinion should be obtained to determine the etiology of the Veteran's small mallet deformity on his right little finger, confirmed during his December 2010 VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an independent dose estimate from VA's Under Secretary for Health.  Once that estimate has been obtained, if and only if it is determined from that estimate that the Veteran was exposed to ionizing radiation, refer this matter to VA's Under Secretary for Benefits for further consideration in accordance with paragraphs (c)-(e) of 38 C.F.R. § 3.311.  The Under Secretary for Benefits must determine, in writing, and based on sound scientific and medical evidence, whether it is at least as likely as not, or that there is no reasonable possibility, that prostate cancer resulted from radiation exposure in service, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  If required, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address this claim, per 38 C.F.R. § 3.311(d).
 
2. Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the etiology of any diagnosed prostate disability, to include residuals of prostate cancer.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed prostate disability, to include residuals of prostate cancer, had its onset in service, is related to exposure of ionizing radiation in service, or is otherwise the result of a disease or injury in service.

3. Send the Veteran's claims file to the VA physician who provided the December 2010 opinion, if available, otherwise, to an appropriate medical professional to obtain an addendum opinion regarding the etiology of the Veteran's mallet deformity in his right little finger.  The Veteran's electronic claims file must be made available to the designated professional for review.  The medical professional must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's mallet deformity of his right little finger is etiologically related to service.

In rendering the requested opinion, and in light of the fact that the Veteran's STRs were destroyed in the 1973 fire at the NPRC, the medical opinion provider should specifically consider the Veteran's lay statements and Board hearing testimony that he:  (1) injured his right hand, breaking his right little finger, while working on a diesel engine in service; and (2) sought treatment shortly after by a Navy medic, who did not set the finger.  

If the requested opinions cannot be provided without a new examination, one should be scheduled.

4. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


